 

Exhibit 10.8

 

SH (J) No. 2018072001

Loan Agreement

 

Party A (Lender): Pan Dangyu

Address: **

ID Card Number:**

 

Party B (Borrower): Shenzhen Highpower Technology Co., Ltd.

Registered Address: Building 1, No. 68, Xinxia Avenue, Pinghu Sub-district,
Longgang District, Shenzhen

Legal Representative: Pan Dangyu

 

This Loan Agreement is voluntarily made and entered into by and between the
Lender and Borrower with the aim to clarify the responsibilities of both Parties
hereto in compliance with the principle of good faith through unanimously
agreement for mutual compliance.

 

I. Loan amount (in words): RMB Sixty Million only (RMB 60,000,000).

 

II. Purpose: to supplement the operating cash flow of the Borrower.

 

III. The interest rate: 5.65% (the interest shall be floated upward by 30% based
on 4.35% benchmark interest rate of the same period released by the People's
Bank of China)

 

IV. Loan period: the borrowing period starts on July 20, 2018 and ends on March
20, 2019.

 

V. Date and method of repayment: the money hereof shall be repaid together with
the interest at lump sum upon maturity.

 

VI. Liability for Breach of Contract:

 

Party B shall be obliged to repay the Loan hereof in accordance with the time
stipulated in the Contract. In the event that Party B fails to repay the Loan
hereof as scheduled, Party A shall be entitled to recover the Loan within a time
limit, and charge overdue interest in accordance with the bank interest rate for
the same period as agreed upon hereof.

 

VII. Dispute resolution: any dispute arising out and in connection with the
performance of this Contract shall be settled by both Parties hereto through
negotiations. If negotiation fails, such dispute may be referred to the people's
court in the place where Party B is located.

 

VIII. Other Provisions:

 

1. If Party A pays the Loan hereof by installments, the total amount shall not
exceed RMB 60,000,000. The interest hereof shall be calculated from the date on
which the money is actually received by Party B.

 

2. Pursuant to the relevant laws and regulations, the taxes payable by both
Parties hereto shall be borne by each party, respectively. However, the relevant
taxes payable by Party A shall be paid by Party B in advance on its behalf and
be deducted from the interest payable upon Party B's repayment.

 

3. Agreement on early repayment: during the loan period, Party B shall have the
right to prepay the Loan hereof. If Party B wishes to prepay the Loan hereof, it
shall notify Party A three (3) days in advance, and pay the principal and the
interest of the corresponding period (from the loan date to the actual repayment
date) into Party A's account.

 

4. This Loan shall become effective after being signed by both Parties hereto
and automatically become invalid after the payment of the principal and interest
hereof in full.

 

 

 

 

This Contract is made in duplicate. The Borrower and the Lender shall hold one
copy, respectively. The text of the Contract has the same legal effect.

 

Party A (Lender):

Party B (Borrower):

Shenzhen Highpower Technology Co., Ltd. (seal)

(Signature): Pan Dangyu

(signature and fingerprint)

(Signature):

 

Pan Dangyu (signature)

Shengbin Pan (signature)

July 20, 2018 July 20, 2018

 

 

 

